Citation Nr: 1440760	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-00 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon

THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent disabling for posttraumatic stress disorder (PTSD) for the period from July 29, 2009 to May 24, 2010, and from July 1, 2010 to November 30, 2011.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to PTSD for the period from July 29, 2009 to May 24, 2010, and from July 1, 2010 to November 30, 2011.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel

INTRODUCTION

The Veteran had active military service from January 2000 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  During the pendency of the appeal the Veteran's original rating of 30 percent disabling was increased by a Statement of the Case in October 2010, a rating decision in October 2012, and a rating decision in December 2013. 

In February 2014, the Veteran testified at a videoconference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file. 

The Board notes that, in addition to the claim currently on appeal, the Veteran had previously filed a Substantive Appeal with respect to the issues of an increased initial evaluation in excess of 70 percent disabling from December 1, 2011 for PTSD, and an increased evaluation for the Veteran's service connected degenerative disc disease of the lumbar spine without radiculopathy.  The Veteran however, has since expressed his desire to withdraw his appeals for these issues; at the Veteran's videoconference Board hearing, the Veteran stated that he wished to withdraw his appeal for an increased initial evaluation in excess of 70 percent disabling from December 1, 2011 for PTSD, and an increased evaluation for the Veteran's service connected degenerative disc disease of the lumbar spine without radiculopathy.  As the Veteran no longer wishes to pursue his lumbar spine increased rating claim, it is considered dismissed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2013).  Furthermore, as the Veteran has shown that he is satisfied with his 70 percent disability rating for PTSD effective from December 2011, the Board will not disturb nor discuss that portion of the Veteran's current PTSD claim on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   


FINDINGS OF FACT

1.  The Veteran's PTSD manifested deficiencies in most areas of work, school, family relationships, thinking, judgment and mood without total occupational and social impairment for the period on appeal.

2.  The Veteran's PTSD has been shown to prevent him from securing and following substantially gainful employment.

CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent, but not higher, for PTSD have been met for the period on appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for entitlement to a total disability rating based on unemployability due to service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25, 4.26 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).

The appeal arises from a disagreement with an initial rating decision in January 2010, which granted service-connection for PTSD at 30 percent disabling.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The duty to assist the Veteran has also been satisfied in this case. The RO has obtained the Veteran's available service treatment records, as well as his post service medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A PTSD Disability Benefits Questionnaire (DBQ) was conducted in December 2011.  38 C.F.R. § 3.159(4).  At the PTSD DBQ the examiner reviewed the Veteran's complaints, medical history, conducted a physical examination and gave a diagnosis.  Since the examinations included sufficient detail as to the current severity of the Veteran's PTSD, the Board concludes that the examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Legal Criteria

The Veteran seeks an increased initial evaluation for PTSD for two distinct time periods on appeal.  The Veteran seeks a rating in excess of 50 percent disabling for the period from July 29, 2009 to May 24, 2010, and from July 1, 2010 to November 30, 2011.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

PTSD is evaluated under VA's General Rating Formula for Mental Disorders.  Under the formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, 9411.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, 9411.  The criteria for a 70 percent rating for PTSD are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, 9411.

The extent of social impairment will also be considered, but an evaluation will not be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).  The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation. Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002). 

GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

A GAF of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships. A GAF of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning. A GAF of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF of 31 to 40 signifies some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., where a depressed man avoids friends, neglects family, and is not able to work).  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF is important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An examiner's classification of the level of psychiatric impairment, by word or by a GAF, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

A social work risk assessment screening note from November 2008 shows that the Veteran was not interested in mental health services because he was afraid would affect his schooling.  The Veteran was oriented in all areas, denied suicide and homicidal ideation.  The Veteran stated that he has nightly panic attacks.  The social worker stated that the Veteran had a down mood with restricted affect.

The Veteran had a mental health consult with VA in June 2009.  The Veteran stated that he was having a difficult time ever since he was discharged from the Navy, but that the last two months were very overwhelming.  The Veteran reported family issues, and the feeling of helplessness because he was unable to help them.  The Veteran stated that he was unemployed and that he had been unemployed since leaving the Navy.  The Veteran stated that he was attending college to become a civil engineer.  The Veteran stated that he was coping with the loss of his military career and that he had planned on serving longer, but due to back pain was discharged.  The Veteran became irritable and angry when touched, even by his wife.  The Veteran stated that he had problems sleeping.  The examiner stated that the Veteran tries to avoid reminders of his military experience.  The Veteran reported being emotionally disconnected with people, and does not talk to anyone outside of home.  The Veteran stated that he never leaves the house.  The Veteran denied having angry outbursts.  The Veteran exhibited withdrawal, foreshortened sense of future, recurrent bad dreams of being in combat situations, with fleeting suicidal ideation.  The examiner determined that the Veteran's mental status was depressed affect, mood overall depressed irritable, maintained good eye contact, pleasant, cooperative, normal speech, normal judgment, and normal insight.  The Veteran denied having hallucinations, and there was no evidence of delusions.  The Veteran was alert and oriented, casually dressed, and appropriately groomed.  The Veteran was diagnosed with adjustment mood disorder with depressed mood, and chronic PTSD.

In July 2009 a psychiatry note shows that the Veteran was chronically suicidal, and has not improved.  He stated "I think about [suicide] some days, I don't think about it others, I don't know what keeps me from doing it."  The Veteran also stated that without taking Ativan he wakes up panicking and gasping for air.  Medical staff advised admitting the Veteran to the Hospital in order to taper him off Ativan.  The medical staff stated that the Veteran was not an imminent danger to himself or others and did not meet the criteria for a legal hold, nor did he require one to one supervision.

In August 2009, VA medical staff determined that the Veteran suffered from the intrusive memories, recurrent dreams, and avoidant behavior or thoughts, related to his trauma.  The Veteran had numb feelings, was deemed unusually irritable, hypervigilant, and easily startled.  The Veteran did not have flashbacks.  Treatment from August 2009 additionally indicates that the Veteran avoided news or discussion about the war, stated that he was uncomfortable around people in groups, with no desire to leave home.  The examiner stated that this was a drastic change, as the Veteran reported that he used to enjoy socializing.  The Veteran reported having anxiety attacks with physical manifestations and feelings of impending doom.  The Veteran stated that his panic attacks last for about ten to fifteen minutes and occur about three times a week.  The Veteran stated that he was not working, and that he had decreased concentration and fatigue with his college course work.  The Veteran stated that he has no friends outside of his family.  The Veteran was seen at intake stating that "I'm here because I'm real depressed.  Life is piling up on me.  I can't sleep and when I do sleep I have nightmares.  Everything is falling apart."

In September 2009 the Veteran underwent an initial evaluation for PTSD.  In review of the Veteran's treatment the examiner stated that the Veteran was admitted to the Reno VA hospital for benzodiazepine taper, and while related to his psychiatric conditions, it was not for any acute psychiatric episode.  The Veteran stated that he did not notice a difference in his mood since starting citalopram.  The Veteran's depressed mood was present for many years.  The Veteran stated that he was attending community college full-time and attended classes regularly.  The Veteran reported that he loves his wife, but had no desire for intimacy or closeness with her.  The Veteran lives with his in-laws and has difficulty getting along with his in-laws.  The Veteran stated that he had one friend who was deployed, and had no local friends or social contacts.  The Veteran stated that the only activity he enjoys was walking his dog.  The Veteran denied a history of suicide attempts.  The Veteran was causally dressed, restless, with unremarkable speech, cooperative toward the examiner, flattened affect, depressed mood, attention intact, and orientation intact.  The Veteran had suicidal ideation with a potential plan.  The Veteran did not exhibit delusions or impaired judgment.  The Veteran showed average intelligence and had insight to the fact that he had a problem.  The Veteran complained of continued problems sleeping.  The Veteran stated he had no hallucinations, the examiner deemed that the Veteran did not have inappropriate behavior, and no obsessive behaviors.  The Veteran stated that he has panic attacks a couple times per week, with physical manifestations.  The Veteran exhibited impulse control and had not had any episodes of violence.  The Veteran had normal remote memory, mildly impaired recent memory with normal immediate memory.  The Veteran stated that he had difficulties remembering what he learned the day before in class.  The Veteran reported recurrent and intrusive distressing recollections of his trauma; markedly diminished interest or participation in significant activities, and a feeling of detachment from others.  The Veteran had irritability or outbursts of anger, difficulty concentrating with hypervigilance.  The examiner stated that the Veteran's PTSD symptoms was severe and present since his discharge from service.  The Veteran was diagnosed with PTSD, and that his depressed mood and associated suicidal ideation warrants a separate diagnosis.  The Veteran was given a GAF score of 50.  In conclusion, the examiner determined that the Veteran did not have total occupational and social impairment due to PTSD symptoms.  The examiner determined that the Veteran's thinking, family relations, mood and school, were deficient due to the Veteran's PTSD.  The examiner stated that the Veteran's PTSD and depressive symptomatology was severe and was impacting his productivity in most areas of his functioning.  

VA medical records from June 2010 show that at admission in May 2010 the Veteran's GAF was 32 and at discharge was 40.  The Veteran was admitted due to a worsening of hopelessness and occasional suicidal ideation.  The Veteran was unable to sleep, was depressed, lacked motivation, and had memory problems.  While admitted, the Veteran continued to have nightmares, was depressed, and cried at night.  The Veteran planned to kill himself, and manufactured a noose in the shower.  Following the incident, the Veteran was upset and eventually showed remorseful behavior for his actions.  In October 2010, the Veteran was placed on the VA facility's high risk for suicide list.              

In December 2011, the Veteran underwent a PTSD DBQ.  The examiner stated that the Veteran had other psychological disorders, but that it was impossible to differentiate the symptoms between the diagnosed conditions.  The examiner concluded that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner reported that the Veteran stated that he had not worked since discharge, and that each day seemed worse than the next.  The Veteran stated that he has limited energy and spends his days on the couch or in bed.  The Veteran was enrolled in community college but he had to drop out after a year due to problems with concentration and the inability to consolidate new information.  In review of the Veteran's symptoms the examiner found that the Veteran had depressed mood, anxiety, panic attacks more than once a week, near continuous panic or depression affecting his ability to function, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  

Based on the evidence of record, the Veteran has suffered from occupational and social impairment in most areas such as work, school, family relations, judgment, thinking, or mood due to his PTSD symptoms throughout the entire appeal period in question.  Notably the Veteran made a suicide attempt in June 2010, and has continued suicidal ideation.  The Veteran stated that he thinks about suicide and had a plan for it.  While the Veteran at times has stated and denied active attempts of suicide, it is clear that the Veteran exhibits suicide ideation and made an active attempt in June 2010.  The Veteran's PTSD also manifests itself with forgetfulness and memory loss with school and learning.  While the Veteran's medication has limited his pronounced anger, and impulse control the Veteran still occasionally suffers from feelings of anger and irritability.  The Veteran has also reported panic attacks occurring nearly nightly, and that he has no contact or relationship with individuals outside his family.  The Veteran stated that the only thing he enjoys doing is to walk his dog, and other than that is not motivated for any other activities or events.  Thus, the Veteran's PTSD is chronic and severe, and impairs the Veteran's social activity, occupational ability, thinking, and mood.  The Veteran's symptoms of PTSD warrant a 70 percent disability rating for PTSD.

The Veteran's PTSD however, does not warrant a 100 percent disability rating.  The Veteran has not exhibited inappropriate or violent behavior and has not stated he has been in physical altercations.  The Veteran can communicate, converse, and make pleasantries with family, and medical providers.  The Veteran stated that he had memory loss with trouble retaining from school, however his memory loss is not shown to be severe enough to which he forgets names of close relatives, his own name, or other vital personal information.  Thus, the Veteran does not warrant a 100 percent disability rating for the period on appeal.  While the Diagnostic Code was used to guide the instant decision, it was not exclusively used to determine that the Veteran is not totally occupationally and socially impaired.  See Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).       
     
The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required. See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 
The schedular evaluation for the Veteran's PTSD is not inadequate.  The Veteran complains of irritability, anger, trouble sleeping, lack of motivation, suicidal ideation, and the inability to concentrate on school work.  These are symptoms contemplated in the broad rating schedule under Diagnostic Code 9411.  The Veteran does not have any symptoms from his service-connected PTSD that are unusual or exceptional from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected PTSD, and the impact to him occupationally and socially; thus, the schedular evaluations are adequate to rate the Veteran's PTSD.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization." See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted. See VAOPGCPREC 6-96.

Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for total disability rating based on individual unemployability (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is raised by the Veteran.  The Veteran has consistently stated that he has not worked since active duty.  The Veteran has also exhibited severe sleep impairment and the need for hospitalization to taper his over-use of prescription medicine.  As noted above, the Veteran suffers from severe PTSD which impairs the Veteran's social activity, occupational ability, thinking and mood.  Since it appears that the Veteran's service-connected PTSD precludes him from securing or maintaining substantially gainful employment, the criteria for entitlement to a TDIU have been met.  Accordingly, TDIU is granted effective from the date of claim for PTSD, for the period from July 29, 2009 to May 24, 2010 and from July 1, 2010 to November 30, 2011.


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial evaluation of 70 percent for PTSD is granted for the period from July 29, 2009 to May 24, 2010 and from July 1, 2010 to November 30, 2011, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to TDIU is granted, for the period from July 29, 2009 to May 24, 2010 and from July 1, 2010 to November 30, 2011, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


